MEMORANDUM DECISION                                              FILED
                                                            Jun 15 2016, 6:31 am

Pursuant to Ind. Appellate Rule 65(D),                           CLERK
                                                             Indiana Supreme Court
this Memorandum Decision shall not be                           Court of Appeals
                                                                  and Tax Court
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Paul J. Podlejski                                        Gregory F. Zoeller
Anderson, Indiana                                        Attorney General of Indiana
                                                         Richard C. Webster
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Christopher Shane Melton,                                June 15, 2016
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         48A05-1508-CR-1204
        v.                                               Appeal from the
                                                         Madison Circuit Court
State of Indiana,                                        The Honorable
Appellee-Plaintiff.                                      David A. Happe, Judge
                                                         Trial Court Cause No.
                                                         48C04-1202-FC-230



Kirsch, Judge.




Court of Appeals of Indiana | Memorandum Decision 48A05-1508-CR-1204 | June 15, 2016   Page 1 of 6
[1]   Christopher Shane Melton (“Melton”) appeals the revocation of his probation

      contending that the trial court abused its discretion by ordering him to serve the

      previously suspended sentence.


[2]   We affirm.


                                 Facts and Procedural History
[3]   In July 2013, Melton pleaded guilty to one count of dissemination of material

      harmful to minors as a Class D felony. He was sentenced to three years in the

      Department of Correction (“DOC”), with six months executed and thirty

      months suspended to supervised probation.


[4]   On June 10, 2015, the State filed a Notice of Violation of Probation (“the

      Notice”), alleging that Melton had not complied with the following conditions

      of his probation:


              a) Failure to obtain GED and provide written verification to
                 Probation Department;


              b) Failure to participate in sex offender treatment through
                 facility/program approved by Probation Department, comply
                 with all treatment recommendations, and provide written
                 verification of successful completion to the Probation
                 Department;


              c) Failure to pay court costs in the amount of $168.00;


              d) Failure to pay restitution in the amount of $10.00;



      Court of Appeals of Indiana | Memorandum Decision 48A05-1508-CR-1204 | June 15, 2016   Page 2 of 6
               e) Failure to pay probation fees; and


               f) Failure to abstain from the use of alcohol/illicit drug during
                  the period of probation.


      Amended Appellant’s App. at 112.


[5]   During the revocation hearing, the State introduced evidence that Melton failed

      a drug screen by testing positive for benzodiazepine (“Xanax”) in March 2015

      and gave his parole officers Steven Christman (“Christman”) and Lauren

      Roberts (“Roberts”) conflicting accounts regarding the cause for the positive

      drug screen. Melton told Christman that his ex-wife drugged him, and he told

      Roberts the Xanax was administered to him through an IV while hospitalized

      for hernia procedures on two different occasions.1 Tr. at 51, 108. Melton

      admitted to Roberts that he did use Xanax without a valid prescription. Id. at

      73. There was no evidence to show that Melton was treated with Xanax while

      in the hospital or via a valid prescription.


[6]   Kari Byrd (“Byrd”), a counselor for sex offender therapy provider, New Life,

      testified that Melton was discharged from treatment in June of 2015 without

      success because he refused to take full responsibility for having committed the

      offense, which she stated was the foundation of treatment. Id. at 35, 93.




      1
        The record contains conflicting evidence regarding whether the hernia procedure was before or after the
      failed drug test. Christman testified the hernia procedure took place in April, and Melton testified that it
      occurred in March. Tr. 73-75, 86, 91-92.

      Court of Appeals of Indiana | Memorandum Decision 48A05-1508-CR-1204 | June 15, 2016                 Page 3 of 6
      Christman testified that Melton occasionally accepted minimal responsibility,

      but only when confronted with the threat of being removed from the sex

      offender treatment program for lack of taking responsibility for his charge. Id.

      at 57. Byrd also cited Melton’s failed drug screen as a reason for his removal.

      Id. at 35.


[7]   Melton admitted that he did not have his GED at the time of the hearing, but

      thought he would be able to submit the verification closer to the end of his

      probation period. Melton also admitted that he owed the outstanding balances

      for the court costs and restitution, and the parties agreed that the probation fee

      was paid. At the conclusion of the hearing, the trial court found the allegations

      in the Notice of Violation to be true. Melton’s probation was revoked, and he

      was ordered to serve the previously suspended thirty-month potion of his

      sentence. Melton now appeals.


                                     Discussion and Decision
[8]   Melton argues that the trial court abused its discretion when it revoked his

      suspended thirty-month sentence and ordered him to serve it in the DOC. He

      contends that not enough weight was given to the fact that this was his first

      violation. Melton argues that an appropriate sanction is based upon the

      severity of the violation, which would have required a determination of whether

      the defendant committed a new criminal offense. Heaton v. State 984 N.E.2d
614 (Ind. 2013). He contends that he had not committed a new criminal

      offense; therefore, a full revocation of his previously suspended sentence was

      unwarranted, and a more appropriate sanction would have been to extend his
      Court of Appeals of Indiana | Memorandum Decision 48A05-1508-CR-1204 | June 15, 2016   Page 4 of 6
       probation, place him on in-home detention, or allow him to serve his sanction

       in the work release facility. He also asserts that the revocation of his probation

       and order to serve the entire sentence was an abuse of discretion because the

       evidence in the record reflected that he had remained gainfully employed and

       that his employers valued him. Prewitt v. State, 878 N.E.2d 184 (Ind. 2007).


[9]    The decision to revoke probation is within the sole discretion of the trial court.

       Woods v. State, 892 N.E.2d 637, 639 (Ind. 2008). A trial court’s sentencing

       decisions for probation violations are reviewable using the abuse of discretion

       standard, and under an abuse of discretion standard, the trial court’s decision

       can be affirmed if there is any evidence to support the decision. Ault v. State,

       705 N.E.2d 1078, (Ind. Ct. App. 1999). The trial court has the right to accept

       any witness’s account of the facts and disbelieve the account of any other

       witness. Menifee v. State, 600 N.E.2d 967, 970 (Ind. Ct. App. 1992), clarified on

       denial of reh’g, 605 N.E.2d 1207 (Ind. Ct. App. 1993) (citing Hunter v. State, 172
Ind. App. 397, 360 N.E.2d 588, 604 (1977)). An abuse of discretion occurs

       where the decision is clearly against the logic and effect of the facts and

       circumstances. Guillen v. State, 829 N.E.2d 142, 145 (Ind. Ct. App. 2005).


[10]   Here, the trial court did not abuse its discretion when it revoked Melton’s

       probation and ordered him to serve his suspended sentence in the DOC. The

       trial court was not obligated to balance any aggravating or mitigating

       circumstances when imposing a sentence in a probation revocation proceeding.

       Treece v. State, 10 N.E.3d 52, 59-60 (Ind. Ct. App. 2014).



       Court of Appeals of Indiana | Memorandum Decision 48A05-1508-CR-1204 | June 15, 2016   Page 5 of 6
[11]   The violations of a single condition of probation is sufficient to revoke

       probation. Beeler v. State, 959 N.E.2d 828,831 (Ind. Ct. App. 2011). The

       evidence presented at the hearing established that Melton did not successfully

       complete the sex offender treatment, tested positive for Xanax, and failed to pay

       all fees ordered. Evidence that Melton had not previously violated his

       probation or that he was partially compliant is not dispositive. Restrictions are

       designed to ensure that the probation serves as a period of genuine

       rehabilitation and that a probationer living within the community does not

       harm the public. Bonner v. State, 776 N.E.2d 1244, 1247 (Ind. Ct. App. 2002).

       Here, there was evidence before the trial court that Melton violated his

       probation by using Xanax and did not complete sex offender therapy

       successfully, raising an issue whether he was trying to achieve genuine

       rehabilitation. Revocation of Melton’s previously suspended sentence did not

       go against the logic and effect of the facts and circumstances surrounding his

       violation, and the trial court’s order revoking probation and sentencing him to

       the DOC for the suspended thirty-month sentence was not an abuse of

       discretion.


[12]   Affirmed.


[13]   Riley, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 48A05-1508-CR-1204 | June 15, 2016   Page 6 of 6